Case 2:16-cv-00154-JNP Document 205-1 Filed 04/07/21 PageID.5996 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION
                                                    :
 NAVAJO NATION HUMAN RIGHTS                         :
 COMMISSION; PEGGY PHILLIPS; MARK                   :
 MARYBOY; WILFRED JONES; TERRY                      :
 WHITEHAT; WILLIE SKOW; and MABEL                   :
 SKOW,                                              :
                                                    :        REVISED STIPULATED
                 Plaintiffs,                        :           SETTLEMENT
                                                    :
 v.                                                 :        Case No. 2:16-cv-00154 JNP
                                                    :
 SAN JUAN COUNTY; JOHN DAVID                        :            Judge Jill N. Parrish
 NIELSON, in his official capacity as San Juan      :
 County Clerk; and PHIL LYMAN, BRUCE                :
 ADAMS, and REBECCA BENALLY, in their               :
 official capacities as San Juan County             :
 Commissioners,                                     :
                                                    :
                Defendants.                         :
                                                    :

       A Stipulated Settlement Agreement was negotiated and agreed upon by the parties, which

was executed on the 22nd day of February, 2018, and subsequently approved by the Court. That

Stipulated Settlement Agreement was effective through the 2020 election after which the parties

were to meet and, in good faith, review the data collected from each election and determine

whether the terms of the Stipulated Settlement Agreement should be continued and, if so, in what

fashion.

       Representatives for the parties including Leonard Gorman, Executive Director of Navajo

Human Rights Commission on behalf of the plaintiffs, which no longer include Ms. Betty Billie

Farley who has passed away, and the San Juan County Clerk Auditor John David Nielson and

the San Juan County Attorney, Kendall G. Laws, on behalf of the defendants have met and
Case 2:16-cv-00154-JNP Document 205-1 Filed 04/07/21 PageID.5997 Page 2 of 9




conferred in good faith, and a revision of the Stipulated Settlement Agreement has been agreed

upon by the parties. The terms of the Revised Settlement Agreement are stated below.

          A.     Language Assistance Locations, In-Person Voter Assistance and Polling

Places:

          The Clerk Auditor shall:

          1.     Continue through the 2024 election to open three primary and general election-

day Language Assistance Locations and polling places, located on or within the Navajo Nation.

                 a.     The locations of the three Language Assistance Locations and polling
                        places (which shall be at the same locations) shall be at Montezuma
                        Creek, Navajo Mountain, and Monument Valley Welcome Center, Utah.
                        There may also be additional locations upon agreement of the parties.

                 b.     Upon agreement of the parties, the locations of the three Language
                        Assistance Locations and polling places may be changed. If so, then the
                        parties will attempt to locate Language Assistance Locations at Navajo
                        Nation polling places when state, federal, and county elections fall on the
                        same day as Navajo Nation elections.

          2.     The Language Assistance Locations will also be used as satellite offices for in-

person voter assistance during the 28-days (four weeks) preceding each primary and general

election. To the extent possible, these satellite offices should be located at the same locations as

the Language Assistance Locations that will be polling locations for Election Day voting. In-

person voter assistance shall include voter registration, and assistance with the ballot including

language assistance.

                 a.     Each location will be open at least four (4) hours for one day per week in
                        the four weeks preceding each election.

                 b.     The locations will be staffed by a County employee trained on election
                        procedures and a Navajo interpreter who is trained pursuant to paragraph 9
                        below who can also be the San Juan County Navajo Liaison.

                 c.     Completion of proper registration forms or in-person early voting at each
                        site shall be deemed the equivalent to filing them with the County Clerk
Case 2:16-cv-00154-JNP Document 205-1 Filed 04/07/21 PageID.5998 Page 3 of 9




                       Auditor's office for purposes of the deadline that registration closes.

               d.      Assistance with the ballot shall include, but is not limited to, providing
                       any County-prepared, non-partisan information to voters about initiatives
                       and propositions and any candidate information supplied by the County.

               e.      The voter assistance offices will allow voters to submit a completed ballot
                       into a locked ballot box, the ability to request a replacement ballot if
                       necessary and, if it is adopted by the Clerk Auditor, early in-person voting.

               f.      It is understood and agreed that representatives of the Navajo Nation
                       Human Rights Commission and the Clerk Auditor will meet in advance of
                       each election cycle to discuss and agree upon the locations of the three
                       Language Assistance Locations to be established pursuant to this Part A
                       and hours of operation in order to better assist voters and budget for the
                       same. It is also understood that if the parties cannot agree upon these
                       matters the Clerk Auditor has the discretion to establish the locations of
                       the three Language Assistance Locations and their hours of operation.

       B.      Navajo Liaison Duties and Language Assistance:

       San Juan County and the County Clerk Auditor shall:

       3.      Continue to employ a Navajo Liaison during the six-month period leading up to

any election who shall focus his or her efforts upon educating Navajo voters about voting-related

issues such as: voter registration; Language Assistance Locations and hours of operation; voter

registration instructions and deadlines; filing requirements for local offices and deadlines;

ballots, mail-in ballots including instructions and deadlines, and early-voting information.

               a.      If the Navajo Liaison position becomes vacant, San Juan County will
                       notify the Navajo Utah Commission, Navajo Human Rights Commission
                       and the Utah Chapter Presidents of the vacancy so that they can encourage
                       members to apply for the position.

               b.      If the Navajo Liaison is not acting as interpreter, employ a certified
                       Navajo language interpreter to, among other things, assist and train the
                       Navajo Liaison with ensuring appropriate interpretation of election-related
                       materials.

       4.      Ensure that each Language Assistance Location serving as an election-day polling

place and as an early voting location has at least one individual designated and qualified to
Case 2:16-cv-00154-JNP Document 205-1 Filed 04/07/21 PageID.5999 Page 4 of 9




provide Navajo language assistance.

       5.       Beginning 30 days prior to every primary and general election, place radio ads in

the Navajo language providing election-related information on KNDN Radio 960 AM and

KTNN AM, which ads will air twice weekly. It is also understood and agreed that NNHRC will

review for accuracy and approve in writing the content of these radio ads.

       6.       Ensure that the Navajo Liaison and any Navajo interpreters comply with all duties

listed below.

       7.       Appropriate funds adequate to ensure that each respective county official or agent

undertaking any duty listed herein (including the office of the County Clerk, the Navajo Liaison

and any interpreters as part of the language assistance program) can fully carry out those duties.

       8.       Establish a training program for poll officials and all other San Juan County

officials involved in the electoral process with respect to the Voting Rights Act, voting

requirements, registration requirements and all other relevant voting procedures with an

emphasis on how to render effective assistance to Navajo voters.

       C.       The Navajo Interpreter:

       9.       The Navajo Nation Human Rights Commission shall obtain from the Navajo

Utah Commission and Navajo Nation Election Administration the names of five (5) individuals

that the Navajo Utah Commission and Navajo Nation Election Administration consider to be

competent to train Navajo interpreters and provide those names to the Clerk Auditor who,

subject to verification of their qualifications and the compensation demanded, will endeavor to

select or hire one or more persons from that list. The person or persons so hired will train other

Navajo interpreters to provide language assistance at the Language Assistance Locations within

the Navajo Nation.
Case 2:16-cv-00154-JNP Document 205-1 Filed 04/07/21 PageID.6000 Page 5 of 9




           a.    Subject to the limitations placed upon the dissemination of election-related
                 materials by federal and state law, those persons hired and trained as a
                 Navajo interpreter shall translate from English into Navajo the following
                 information: Language Assistance Locations and hours of operation; voter
                 registration instructions and deadlines; filing requirements for local offices
                 and deadlines; ballot information, mail-in ballot instructions and
                 deadlines, and early-voting information. These translations shall be
                 provided in audio form with that audiotape being placed on San Juan
                 County's website and copies will also be provided by the Clerk Auditor to
                 each Navajo Utah Chapter House, the Navajo Utah Commission, the
                 Navajo Human Rights Commission, and the Navajo Nation Election
                 Administration.

           b.    Within four business days of receipt of the audiotapes referenced in
                 paragraph 9.a. above, the Navajo Nation Human Rights Commission shall
                 notify the Clerk Auditor, in writing, as to any inaccuracies in the
                 translations or lack of clarity. If no such requests to correct or clarify the
                 audiotapes is received from these recipients, the Clerk Auditor shall
                 proceed with distributing and/or publishing the recordings in accordance
                 with paragraphs 5, 9 and 11 herein.

           c.    Once the ballot is available for distribution to voters, one of the persons
                 hired and trained as a Navajo interpreter shall record in the Navajo
                 language an audiotape describing the ballot which recording shall be
                 placed on San Juan County's website, with copies distributed to the
                 Navajo Utah Commission, Navajo Nation Human Rights Commission,
                 Navajo Nation Election Administration, and each Utah Navajo Chapter in
                 the State of Utah, 28 days in advance of election days and be made
                 available at Language Assistance Locations on election days and at any
                 early voting locations.

            d.   Within four business days of receipt of the audiotapes referenced in
                 paragraph 9.c. above, the Navajo Nation Human Rights Commission shall
                 notify the Clerk Auditor, in writing, as to any inaccuracies in the
                 translations or lack of clarity. If no requests to correct or clarify the
                 audiotapes is received from these recipients, the Clerk Auditor shall
                 proceed with distributing and/or publishing the recordings in accordance
                 with paragraph 9 herein.

           e.    One or more of the persons hired and trained as a Navajo interpreter shall
                 record radio ads in the Navajo language regarding voter registration,
                 Language Assistance Locations and hours of operation, voter registration
                 instructions and deadlines, ballot information, instructions and deadlines
                 for mail-in ballots, and/or early-voting information, which ads, once
                 approved by the Navajo Human Rights Commission, shall be aired on
                 KNDN and KTNN in accordance with paragraph 5 above.
Case 2:16-cv-00154-JNP Document 205-1 Filed 04/07/21 PageID.6001 Page 6 of 9




       D.      The Clerk Auditor Shall:

       10.     Oversee publication of all registration deadlines, notification of the establishment

of all Language Assistance Locations, and notification of all other relevant election-related

deadlines, including candidate filing deadlines, as follows:

               a.      At least twice a week during the 30-day period preceding each election
                       registration deadline and each election day, place radio ads on KNDN and
                       KTNN as described in paragraph 5 above.

               b.      At least three times during the 30-day period prior to each election-related
                       deadline, publish this information in the Navajo Times and San Juan
                       Record.

               c.      Create a flyer in English containing the same information as the
                       newspaper ads and provide a copy of that flyer to all Navajo Chapter
                       Houses located in the State of Utah.

               d.      Post this information in English on San Juan County's website, Facebook,
                       and other social media the County may use from time to time during the
                       60 days prior to the election.

               e.      With respect to Navajo Chapter House meetings on the Utah portion of the
                       Navajo Nation, at least one time prior to each election announce in person
                       at the chapter meeting election-related deadlines.

       11.     Prior to each election, arrange for the Navajo Liaison and, if necessary an

interpreter, to attend Navajo Chapter House meetings on the Utah portion of the Navajo Nation a

minimum of three times for each Chapter to educate voters about: voter registration, Language

Assistance Locations and hours of operation, voter registration instructions and deadlines, filing

requirements and filing deadlines for local offices, ballot information, instructions and deadlines

for mail-in ballots, and/or early-voting information.

       E.      Data Collection:

       12.     Until the 2024 election cycle is concluded, the Clerk Auditor shall ma             l

                                      uipment capable of keeping track of and/or recording the
Case 2:16-cv-00154-JNP Document 205-1 Filed 04/07/21 PageID.6002 Page 7 of 9




names of the voters, location, date and time at each Language Assistance Location established

pursuant to paragraph 2 above; preserve the provisional ballots cast and voter registration forms

for each of these locations; and record and maintain on forms provided by the Navajo Nation

Human Rights Commission the number of persons who sought language assistance, the date and

Language Assistance Location where that assistance was provided, and the names of the Navajo

interpreters who provided language assistance at that Language Assistance Location.

       13.     Upon request, and at a reasonable time and place, the Clerk Auditor will make the

records maintained and/or data collected pursuant to paragraph 12 above available to Plaint

counsel for inspection and copying.

       F.      Adjustments Due to Unforeseen Circumstances:

       14.     In the event that circumstances beyond the control of the parties may substantially

interfere with the ability to comply with procedures mandated hereby, the parties undertake and

agree that, upon written notice of the circumstances and the way in which they will preclude

compliance with terms hereof, they will cooperate in good faith and in a timely way to consider

and adopt temporary adjustments to the procedures mandated that will reasonably meet the

objectives of the terms hereof in the face of such circumstances. If such circumstances arise

when advance consultation with the Navajo Nation Human Rights Commission is not possible

because of time constraints, or if an agreement has not been reached when action is required to

be taken, the Clerk Auditor is authorized to make such good faith adjustments as are reasonably

possible under the circumstances and notify the Navajo Nation Human Rights Commission of

the adjustments and, to the extent necessary, the circumstances that made them necessary.

       G.      Applicable Time Period and Review:

       15.     The procedures and services detailed above shall be in place through the 2024
Case 2:16-cv-00154-JNP Document 205-1 Filed 04/07/21 PageID.6003 Page 8 of 9




general election, at which time the parties agree to again meet, in good faith, through designated

representatives within 60 days to determine whether the terms and provisions of this Revised

Settlement Agreement shall be continued.

       16.      The District Court shall retain jurisdiction over this Revised Settlement

Agreement which shall be in effect until the 2024 election at which time it shall automatically

terminate. If the parties cannot agree on whether any term of this Revised Settlement Agreement

shall be continued, altered, reduced or increased they shall submit their dispute to the Court for

resolution.

       H.      Attorneys' Fees:

       17.      The parties shall each bear their own costs and attorneys' fees both in the

negotiation and preparation of this Revised Settlement Agreement, including any subsequent

action or proceeding to enforce, reduce, increase or modify the Revised Settlement Agreement.

       I.      No Admission of Liability:

       18.     It is further stipulated, understood and agreed that this settlement is a compromise

of a disputed claim and, therefore, is not to be considered or construed as an admission of

liability on the part of San Juan County or the Clerk Auditor.

       J.      Warranty:

       19.     The undersigned counsel warrant and represent that they are each authorized to

execute this Revised Settlement Agreement on behalf of their respective clients who shall be

bound hereby as though having signed this Agreement themselves.

       K.      Parties to Revised Settlement Agreement:

       20.     It is expressly understood and agreed that the parties to this Revised Settlement

Agreement are the Navajo Nation Human Rights Commission, the San Juan County Clerk
Case 2:16-cv-00154-JNP Document 205-1 Filed 04/07/21 PageID.6004 Page 9 of 9




Auditor, in his official capacity, and San Juan County, Utah; that only the Navajo Nation Human

Rights Commission, the San Juan County Clerk Auditor, in his or her official capacity, and/or

San Juan County, Utah have standing to enforce the terms of this Revised Settlement Agreement;

and that this Revised Settlement Agreement shall supersede and replace the original Stipulated

Settlement Agreement, which is now void.

       WHEREFORE, the undersigned counsel hereby jointly move the Court to incorporate the

terms of this Revised Settlement Agreement into its original Order of Dismissal, and to retain

jurisdiction over this matter in order to enforce the terms of the Revised Settlement Agreement.

       Dated this 2nd day of April, 2021.

       AMERICAN CIVIL LIBERTIES                      SUITTER AXLAND, PLLC
       UNION OF UTAH

       /s/ John Mejia                                /s/ Carl F. Huefner
       John Mejia                                    Carl F. Huefner
       Leah Farrell                                  Jesse C. Trentadue
       Attorneys for Plaintiffs


                                                     SAN JUAN COUNTY ATTORNEY


                                                     /s/ Kendall Laws
                                                     Kendall Laws

                                                     Attorneys for Defendants
